PER CURIAM.
Appellant appeals from the trial court’s revocation of his community control in his three felony cases and from the subsequent sentences imposed therein.
Affidavits charging the appellant with violation of his community control were filed in only two of the three cases. No such affidavit was filed in Case No. 85-2115 (the lower court docket number). Accordingly, we reverse and remand as to the revocation and sentence imposed in Case No. 85-2115, with directions that the sentence in such ease be vacated and set aside.
Also, inasmuch as there is no sentencing guidelines scoresheet of record, and we are therefore unable to determine what, if any, impact the reversal as to 85-2115 may have on the guidelines range applicable to the remaining two offenses, we remand for the preparation of a guidelines scoresheet and for possible resentencing in the two other cases, as may be required by such score-sheet.
We have examined the remaining issues raised by appellant and find them to be without merit.
Reversed in part, affirmed in part and remanded.
WIGGINTON, NIMMONS and ZEHMER, JJ., concur.